Title: William Short to Thomas Jefferson, 2 May 1820
From: Short, William
To: Jefferson, Thomas


					
						Dear sir
						
							Philadelphia
							May 2. 1820
						
					
					I had the very sincere pleasure of recieving some days ago your kind favor of the 13th ulto covering the syllabus. It has been a source to me of much gratification & instruction also. the subject has been always one on which I have postponed to aim at information, because I felt in limine the conviction that it was impossible to attain such a degree of certainty as would be satisfactory to me. Whilst therefore I was persuaded that those who were relying on their dogmas as demonstrated truths, were under an error, I thought it best for me not to lose my time or my trouble in endeavoring to dissipate that error, as I could offer only doubt & uncertainty in its place. Your view of the subject as relative to the Christian system is the most satisfactory that I have met with, & I am glad to learn that you found it easy to separate what was really of Jesus, from that which belongs to his biographers. I have never myself so far occupied myself with the subject as to make that research, although I was always satisfied that all which was attributed to him could not really be his.   Be so good as to offer to Miss Ellen on my part my most respectful thanks for the trouble she has been so good as to take on this occasion. And I beg you to remain persuaded that this syllabus shall be kept for my sole use, & not be allowed to get into hands that might make any improper use of it.
					It was not my intention to have so soon replied to your letter when I first recieved it; because you there, speak of setting off for Poplar forest, & I supposed your journies thither occupied generally three months, & I knew your letters were detained at Monticello until your return. But Mr Correa informs me you will at present be absent a much shorter time, as he has lately learned from you. And he purposes soon setting off to make you a visit, a farewell visit I think, at Monticello. He will stop probably at Washington; but I am not certain of this, as he is extremely dissatisfied with the good people there. Indeed he has for some time seemed dissatisfied with every body & himself into the bargain. I have seen, or thought I have seen, that he was decidedly so with me, All his former ouverture de coeur has long ceased. He is not the less polite, but cold & distant, as far as I allow him to be—for I never fail, when I meet with him, to make such advances to him as generally force him into conversation—but his conversation, under such circumstances  bears a very different stamp from that which it formerly had.   At no time could I have need of any greater inducement to visit Monticello than Monticello itself & its most valued proprietor but at present the visit of Correa of course could offer none and I always retain in my breast the determined purpose of going to pay my respects to you, & seeing the birth, as it were, of that University which I hope & trust will long flourish under your fostering care.
					I regret extremely to recieve a confirmation of the opposition that is growing, to this so promising a nursery—but I am much comforted by the opinion you entertain that the liberality of my native State will support the institution. The progress already made in the architectural part of it affords some guaranty for its continuance. I expect so much from it that I should be most sensibly mortified if the bad Calvinistic spirit were to prevail against it.
					From the first signing of the treaty I apprehended that the incorporating of the territory beyond the Mississipi would tend to dissolve the union by extending it. Yet I thought the acquisition of that country might be made very beneficial if properly managed. As a means of exchange, it was demonstrable to my mind that Spain would have given for it the Floridas, & would have moreover stipulated to pay at a distant day, to boot, the sum which we paid for the whole—At that day she would not have paid; & then this debt would have furnished the basis of a new negotiation by which we might have claimed & obtained commercial privileges in her islands. This was not all. Spain might have been made the instrument of keeping our own citizens within our own limits; which the principles of our government do not permit us to do. For such was her apprehension of a Yankee passing the Mississipi, lest he should immediately get into the mint of Mexico, that she would have been glad to have agreed that a certain distance beyond the Mississipi should be for ever kept as a desert, or uninhabitable by either party. This appeared to me the most desirable arrangement to be made of the transmississipian region—The next best was for Congress to divide it into so many small territories (there can be no doubt I suppose of the their constitutional right to fix the limits of the territories) as would not contain the population necessary for a State. Thus the difficulties which arose at the last session & the danger to the duration of the Union, which I think with you, has grown out of that question, would have been avoided—This would have strengthened the hands of the general Government by the patronage which all these territories would have afforded—& thus the ebullition arising so frequently in the several States & threatening mischief might be always calmed. I know it is generally thought among us, that this is a bad mode of governing. That is a question which I leave to time to decide.
					
					It is too late now to look back to either of the modes abovementioned of disposing of that region. The next mode which occurs to me as the best now, would be to make it independent. The inhabitants then would govern themselves in their own way, & would be satisfied. By thus separating from them as friends the two countries would long continue united by affection. Their increasing wealth & prosperity wd add also to ours—because I mean that we should hold the present limits of the State of Louisiana & thus all their importations would have to be entered & pay a duty at our custom house there. At the same time in granting them their independence we should retain the right of disposing of the lands unsold for our benefit—As this was paid for out of our treasury, it would be enough for us to grant their sovereignty as to their persons with the condition of being re-imbursed our advances for the purchase of the soil. But I know well there is no chance of this mode being adopted. Our wise heads at Washington will no more consent to give up any part of this great land speculation beyond the Mississipi, than R Morris would have restricted his purchase of half the State of N. York. Instead of this they will go armed to annoy us with their long speeches & long letters addressed to their constituents, at the next session as they did at the last.
					It is thought here, I know not with what justice, that the majority of the house of Representatives will be opposed to the admission of Missouri—This calculation is founded on the consideration that the members from Maine being no longer coupled with Missouri will be at liberty to vote agreeably to their conscience, & also on the expectation that those members who acknowlege they were frightened out of their votes by the threats of a dissolution, will have time to rally their spirits & return to the charge. Whether this will be so I know not—but if Missouri should not be admitted I suppose they will now of course, that they have put on their toga virilis declare that independence which their deputy so boldly threatened for them before they came out of their eggshell. Would it not then be better to avoid this crisis by separating from them amicably & on terms than to aim at extending ourselves to the Pacific ocean & carrying our seat of Government to St Louis? If you should think so I beg you to use your influence with Monroe & your other friends in power. No determination, never again to write, think or talk of politics can apply in this case which could not then have been foreseen. If anything can check these good men in their wild career it would surely be your warning voice, a voice which they have so long listened to with veneration, & which now that you have retired from public life, they would consider as a voice from Heaven.
					
					God grant, my dear sir, if you speak that you may be heard by them. The independence you will thus procure for these your children will be the finishing hand for that which you declared for their fathers. It would add new strength to the union which now exists among the older States, & of which the Government is adequate as far as the borders of the Mississipi but certainly no further.   Whatever you may do, & whatever may be the event accept my best wishes for your health & happiness individually, & believe me, dear sir,
					
						invariably your friend & servant
						
							W: short
						
					
				